Memorandum. The order appealed from should be affirmed. Sections 65.00 and 65.15 of the Penal Law where they speak of the imposition of a sentence by a "court of this state”, are to be read literally. This is so especially because of the different penal systems resulting from the separate State and national sovereignties under our Federal system of Government (Bartkus v Illinois, 359 US 121; Abbate v United States, 359 US 187). It follows that the benefits appellant now seeks under those sections are not available in his case since the "other offense” imposed upon him was by a Federal court (cf. People v Schatz, 45 AD2d 853). The reservation of the right to resentence in the event the Federal sentence was not carried out was not prejudicial for the reasons expressed in the opinion of County Judge Bernard Tomson at nisi prius.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in memorandum.